DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims
	Claims 1-11, 13, 15, 20-27 and 29-37 are pending in the application.  Claims 12, 14, 16-19 and 28 are cancelled.
Priority
	This application is a continuation of PCT/EP2018/077656, filed 10/10/2018, and claims priority benefit of U.S. Provisional Patent Application No. 62/570892, filed 10/11/2017.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 10/05/2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Election/Restrictions
Applicant’s election without traverse of Group I, claims 1-11, 13, 15, 27 and 29-37, drawn to a compound of formula (I) in the reply filed on 12/14/2021 is acknowledged. Applicant’s election without traverse of compound 104, represented by the formula 
    PNG
    media_image1.png
    137
    150
    media_image1.png
    Greyscale
 in the reply filed on 12/14/2021 is acknowledged.
Claims 20-26 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 12/14/2021.
As per MPEP 803.02, the examiner will determine whether the entire scope of the claims is patentable. Applicants' elected species of invention (compound No. 104) is free of the prior art. According to MPEP 803.02: should the elected species appear allowable, the search of the Markush-type claim will 
Correspondingly, claims 1-11, 13, 15, 27 and 29-37 have been examined to the extent to which they are readable on the above identified nonelected species. Since art was found on a nonelected species, subject matter not embraced by the elected embodiment or the above identified nonelected species is withdrawn from further consideration. 
It has been determined that the entire scope claimed is not presently patentable.
Claim Objections
Claim 8, depending from claim 1, recites “m is 0, 1, 2 or 3”.  However variable “m” does not appear to occur, and is not defined, in either claim 1 or claim 8.
Appropriate correction is required.
Claims 3-7, 13, and 27-37 are objected to as dependent upon, or ultimately dependent upon, a rejected base claim.
Claim Rejections - Improper Markush Group
Claims 1, 8-11 and 15 are rejected on the judicially-created basis that it contains an improper Markush grouping of alternatives.  The nonstatutory Markush grouping rejection is based on a judicially approved “improper Markush grouping” doctrine.  See In re Harnisch, 631 F.2d 716, 721-22 (CCPA 1980) and Ex parte Hozumi, 3 USPQ2d 1059, 1060 (Bd. Pat. App. & Int. 1984).  The improper Markush grouping includes species of the claimed invention that do not share both a substantial structural feature and a common use that flows from the substantial structural feature.  
A Markush claim contains an “improper Markush grouping” if: (1) The species of the Markush group do not share a single structural similarity, or (2) the species do not share a common use.  Members of a Markush group share a "single structural similarity” when they belong to the same recognized physical or 
In the present case, both (1) and (2) apply.  It cannot be said that all members of the group of compounds of formula (I) as follows: 
    PNG
    media_image2.png
    88
    171
    media_image2.png
    Greyscale
, have a single structural similarity linked with a shared common use, where the ring A and the ring B are fused to form a polycyclic ring system, wherein the ring A is a 5-membered heteroaromatic ring having as its only heteroatoms either (i) two or three nitrogen atoms, (ii) on nitrogen and one oxygen atom, or (iii) one nitrogen and one sulfur atom, wherein the ring A is optionally substituted at a carbon atom by one substituent substituent selected from fluoro, chloro, methyl and trifluoromethyl; and the ring B is a 4 to 8 membered carbocyclic ring , or a 4 to 8 membered heterocyclic ring having 1 to 3 heteroatoms selected from the group consisting of nitrogen, oxygen and sulfur; where p is 1 or 2, and q is 0 or 1; or p is 0, and q is 1.  Specifically, the species of the Markush group do not share a “single structural similarity” because there are no required structural features in common such that each member of the group would have at least one structural feature, which feature is essential to the activity/function of the claimed compounds, as the widely structurally variable moieties RA, RB1 and RB2 together with the highly variable A-B ring system comprise a such a high degree of variability that the claims drawn to compounds of formula (I) represent an enormous genus of compounds without a single shared structural similarity.  It is therefore [point (2)] not credible that the range of claimed compounds, which share no single structural similarity, can be held to share a common use that flows from a substantial common structural feature. 
The question of whether the lack of a specific statutory basis is a fatal flaw against a holding of an Improper Markush group was decided in In re Harnish, 206 USPQ 300, 305, where the court said, “…we think it should be clear from our actions in Weber and Haas II that we there recognized the possibility of such a thing as an "improper Markush grouping." We were and are aware that it does not have a specific statutory basis …” The court went on to reverse the rejection, (which had been made by the Board under not on the lack of a specific statutory basis but rather, “Clearly, they are all coumarin compounds which the board admitted to be "a single structural similarity." We hold, therefore, that the claimed compounds all belong to a subgenus, as defined by appellant, which is not repugnant to scientific classification. Under these circumstances we consider the claimed compounds to be part of a single invention so that there is unity of invention…” Thus, the rejection was overturned not because of any lack of a specific statutory basis, but because of the specific facts in the case.  The Markush group was held proper in that case, as was the case also in Ex parte Price 150 USPQ 467, Ex parte Beck and Taylor, 119 USPQ 100, and Ex parte Della Bella and Chiarino 7 USPQ2d 1669.  Cases where the Markush group was held improper include Ex Parte Palmer, 7 USPQ 11, In re Winnek, 73 USPQ 225, In re Ruzicka, 66 USPQ 226, Ex parte Hentrich, 57 USPQ 419, Ex parte Barnard, 135 USPQ 109, Ex parte Reid, 105 USPQ 251, Ex parte Sun and Huggins, 85 USPQ 516, In re Thompson and Tanner, 69 USPQ 148, In re Swenson, 56 USPQ 180, and In re Kingston, 65 USPQ 371. Note In re Milas 71 USPQ 212 in which the structural difference between vitamin A and D was sufficient to uphold the improper Markush rejection. Also see In re Winnek 73 USPQ 225 and In re Ruzicka 66 USPQ 226 in which structural differences were small and yet a similar holding was maintained. All these cases involved compounds in the pharmaceutical art known to be structure-sensitive. Of particular interest is Ex Parte Hozumi, 3 USPQ2d 1059, which reversed an improper Markush rejection “in view of the relatively large proportion of the structure of the compounds in the claimed class which is common to the entire class.”  Here, by contrast, the amount of structure in common is very little relative to the entire molecule.  The additional limitations of claims 8-11 and 13 do not overcome this issue.
In response to this rejection, Applicant should either amend the claim(s) to recite only individual species or grouping of species that share a substantial structural feature as well as a common use that flows from the substantial structural feature, or present a sufficient showing that the species recited in the alternative of the claims(s) in fact share a substantial structural feature as well as a common use that flows from the substantial structural feature.  This is a rejection on the merits and may be appealed to the Board of Patent Appeals and Interferences in accordance with 35 U.S.C. §134 and 37 CFR 41.31(a)(1) (emphasis provided).  

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1 and 8-10 are rejected under 35 U.S.C. 102(a)(1) as anticipated by the compound represented by Chemical Abstracts Service CAS Registry Number 2104558-36-1,  CAplus database entry date of 28 July 2017 (see below).  The compound corresponding to the cited registry number is available as prior art as of the indicated dates, indicating the date it was indexed into the CAplus database. 

    PNG
    media_image3.png
    299
    612
    media_image3.png
    Greyscale

The compound meets the limitations of the cited claims where ring A and the ring B are fused to form a polycyclic ring system, wherein the ring A is a 5-membered heteroaromatic ring having as its only heteroatoms three nitrogen atoms, the ring B is a 6 membered heterocyclic ring where p is 1, RA is 
    PNG
    media_image4.png
    63
    68
    media_image4.png
    Greyscale
, R1, R2a and R2b are fluoro, and RB1 is cyano.
Claims 1, 2, 8 and 9 are rejected under 35 U.S.C. 102(a)(1) as anticipated by the compound represented by Chemical Abstracts Service CAS Registry Number 1545019-33-7,  CAplus database entry date of 16 February 2014 (see below).  The compound corresponding to the cited registry number is available as prior art as of the indicated dates, indicating the date it was indexed into the CAplus 

    PNG
    media_image5.png
    309
    615
    media_image5.png
    Greyscale

The compound meets the limitations of the cited claims where ring A and the ring B are fused to form a polycyclic ring system, wherein the ring A is a 5-membered heteroaromatic ring having as its only heteroatoms two nitrogen atoms, the ring B is a 6- membered carbocyclic ring, where A-B is of the form 
    PNG
    media_image6.png
    96
    100
    media_image6.png
    Greyscale
(a tautomer of the cited compound), RA is 
    PNG
    media_image4.png
    63
    68
    media_image4.png
    Greyscale
, where p is 1 or q is 1, R1 is H , R2a and R2b are fluoro, R3a and R3b are H, and RB1or RB2 (R4 in claim 2) is C1 alkyl (methyl).
Claims 1, 2, 8 and 9  are rejected under 35 U.S.C. 102(a)(1) as anticipated by the compound represented by Chemical Abstracts Service CAS Registry Number 1553451-22-1,  CAplus database entry date of 24 February 2014 (see below).  The compound corresponding to the cited registry number is available as prior art as of the indicated dates, indicating the date it was indexed into the CAplus database. 

    PNG
    media_image7.png
    328
    636
    media_image7.png
    Greyscale

The compound meets the limitations of the cited claims where ring A and the ring B are fused to form a polycyclic ring system, wherein the ring A is a 5-membered heteroaromatic ring having as its only heteroatoms two nitrogen atoms, the ring B is a 6- membered carbocyclic ring, where A-B is of the form 
    PNG
    media_image6.png
    96
    100
    media_image6.png
    Greyscale
(a tautomer of the cited compound), RA is 
    PNG
    media_image4.png
    63
    68
    media_image4.png
    Greyscale
, where p is 2, R1 is C1 haloalkyl (trifluoromethyl) , R2a and R2b are fluoro, R3a and R3b are H, and RB1 and/or RB2 (R4 in claim 2) is C1 alkyl (methyl).
See MPEP 2128: ELECTRONIC PUBLICATIONS AS PRIOR ART Status as a "Printed Publication".  An electronic publication, including an on-line database or Internet publication, is considered to be a “printed publication” within the meaning of 35 U.S.C. 102(a) and (b) provided the publication was accessible to persons concerned with the art to which the document relates. See In re Wyer, 655 F.2d 221, 227, 210 USPQ 790, 795 (CCPA 1981). Since this date represents the date that the compound entered the CAPlus database on STN, this represents the date that the compound was made accessible to the public.
The aforementioned compound anticipates the instantly claimed compounds: It is further noted that for the purposes of determining if a reference is a “printed publication” for the purposes of 102(b), MPEP 2128 states the following:

    PNG
    media_image8.png
    124
    600
    media_image8.png
    Greyscale

where “prior art disclosures…on an on-line database are considered to be publicly available as of  the date the item was publicly posted.”  Since each of the database entry above lists the date that the compound was entered into the on-line database, the compound was made publicly available as of that date in the citation, and the cited claims are anticipated.  
Claims 1, 2 and 8-10 are rejected under 35 U.S.C. 102(a)(1) as anticipated by HARNISCH (Journal of Fluorine Chemistry 2014 158:38-43).
The reference (p. 40 Table 2) discloses compounds 3a, 3b, 3d, and 3f as follows:

    PNG
    media_image9.png
    201
    549
    media_image9.png
    Greyscale
. 
The compounds meet the limitations of the cited claims where ring A and the ring B are fused to form a polycyclic ring system, wherein the ring A is a 5-membered heteroaromatic ring having as its only heteroatoms two nitrogen atoms, the ring B is a 5- membered heterocyclic ring, where A-B is of the form 
    PNG
    media_image10.png
    87
    102
    media_image10.png
    Greyscale
 , RA is 
    PNG
    media_image4.png
    63
    68
    media_image4.png
    Greyscale
, where p is 2 and q is 1, R1 = R2a = R2b = F (3a, 3b) or R1 = C1 haloalkyl (trifluoromethyl), R2a = R2b = fluoro (3d) or  R1 =  H and R2a = R2b = F (3f), R3a and R3b are H, and RB1 and/or RB2 are C1 alkyl (methyl), where further modification of the B ring is permitted by the limitations set forth in claim 1 as applied to claim 2.  R4 is methyl in 3b, reading on claim 2.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN M. MAURO whose telephone number is (571)272-6070. The examiner can normally be reached 6:30-3:30 Pacific Time M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anna Jiang can be reached on 571-272-0627. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOHN M MAURO/Primary Examiner, Art Unit 1625